ORDER
Norman Meyerson filed a claim for defamation against his employer, Harrah’s East Chicago Casino (“Harrah’s”), and three supervisors, Michael Darley, Roy Guasch, and Patti Merriman, based on diversity jurisdiction. Mr. Meyerson claims the defendants were responsible for placing a defamatory notation in his work history report that read: “Two other instances documented by co-workers which allege sexual harassment and inability to make a decision.” At his deposition, Mr. Meyer-son admitted that he had been accused of sexual harassment.
The defendants filed a motion for summary judgment based on Mr. Meyerson’s admission and the district court granted it. This court remanded the case to the district court to determine whether the parties were diverse. The district court found that diversity existed between the parties and reinstated its grant of summary judgment for the defendants. Mr. Meyerson now appeals the grant of summary judgment.
The district court granted summary judgment because truth is a complete defense to defamation, see Doe v. Methodist Hosp., 690 N.E.2d 681, 687 (Ind.1997), and Mr. Meyerson admitted that he had been accused of sexual harassment. In reviewing a grant of summary judgment, this court evaluates the record de novo, drawing all reasonable inferences in favor of the non-moving party. See Haywood v. Lucent Techs., Inc., 328 F.3d 524, 529 (7th Cir.2003). Mr. Meyerson alleges that if he had been allowed to depose the defendants, he would have been able to establish that the statement at issue was false. But this argument makes no sense, given that Mr. Meyerson himself admitted that the statement is true. Consequently, the district court properly granted summary judgment for the defendants, and we AFFIRM the district court’s grant of summary judgment.